        Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 1 of 8



         IN THE UNITED STATES DISTRICT COURT OF PENNSYLVANIA
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LISA A. SMITH-GOODMAN
                            Plaintiff                      CMLACTION
                                  v.                        NO: 18-cv-3675
CITY OF PHILADELPHIA DEPARTMENT :
OF HUMAN SERVICES, et al.
                            Defendants


PLAINTIFF'S RESPONSE TO DEFENDANTS' TURNING POINTS FOR CHILDREN
AND KATLIN SULLIVAN'S BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS
              PLAINTIFF'S SECOND AMENDED COMPLAINT


  I.   Response to Defendant's Preliminary Statement:
         As Plaintiff, Smith-Goodman is proceeding in forma pauperis, her Second Amended

  Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the Court to dismiss the

  Am.ended Complaint if it (i) is frivolous or malicious; (ii) fails to state a claim on which

  relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

  such relie£


         The Honorable Juan R. Sanchez, has reviewed Plaintiff's complaint filed informa

  pauperis subject to U.S.C. § 1915(e)(2)(B)(ii), and issued an Order for Plaintiff's complaint

  and summons to be served upon Defendants.

         Whether a complaint fails to state a claim under§ 1915( e )(2)(B)(ii) is governed by

  the same standard applicable to motions to dismiss under Federal Rule of Civil Procedure

  12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the




                                                2
           Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 2 of 8



   Court to determine whether the complaint contains "sufficient factual matter, accepted as

   true, to state a claim to relief that is plausible on its face."


           If the moving party meets its initial responsibility, the burden then shifts to the

   opposing party to establish that a genuine issue as to any material fact actually does exist.

   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-87 (1986); First

    Nat'l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968). In attempting to

   establish the existence of this factual dispute, the opposing party may not rely upon the

   denials of its pleadings, but is required to tender evidence of specific facts in the form of

   affidavits, and/or admissible discovery material, in support of its contention that the dispute

   exists. Fed. R. Civ. P. 56(c). In proving that the disputed fact is material, the opposing party

   must demonstrate the disputed fact "might affect the outcome of the suit under the governing

   law." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986) (citation omitted). In

   proving that the dispute is genuine, the opposing party must demonstrate "the evidence is

   such that a reasonable jury could return a verdict for the nonmoving party.


    II. Response to Defendant's Facts
           A review by the Court subject to the rules of§ 1915( e )(2)(B)(ii) which are governed

   by the same standards applicable to Motions to Dismiss under Federal Rules of Civil

    Procedure 12(b)(6) has determined that Plaintiff is not seeking a "reversal of the state court

   ruling" as stated in paragraph 3.


   Ill. Response to Defendant's Standard for a Motion to Dismiss
       As Smith-Goodman is proceeding in forma pauperis, her Amended Complaint is subject

to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the Court to dismiss the Amended Complaint if
it fails to state a claim. Whether a complaint fails to state a claim under§ 1915( e )(2)(B)(ii) is
governed by the same standard applicable to motions to dismiss under Federal Rule of Civil


                                                    3
           Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 3 of 8



Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which
requires the Court to determine whether the complaint contains "sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face."
    IV. Response to Defendant's Argument
    A.   Rooker-Feldman Doctrine
         As Plaintiffs second amended complaint does not request reversal of the Philadelphia

    County Court of Common Pleas Orders granting custody of Z.K.M. to biological mother.

    The Rooker-Feldman doctrine does not apply.


         Plaintiff is not seeking reversal of the state court's decision. Plaintiffs second amended

    specifically references policies or customs by the Department of Human Services that are in

    violations of plaintiffs constitutional right to due process and equal protection of the law,

    where government conduct is so grossly shocking and so outrageous that it violates universal

    sense of justice, U.S.C.A. Const. Amend 14, and a violation of plaintiffs rights or right of

   the people to be secure in their persons, houses, papers, and effects, against unreasonable

    searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable

    cause, supported by Oath or affirmation, and particularly describing the place to be searched,

    and the persons or things to be seized. U.S.C.A. Const. Amend 4.


    B.   Response to: Constitutional Claims Pursuant to§ 1983.
                i. This Court Does Not Have Jurisdiction Over This Matter as Foster
                Parents Do Not Have Constitutionally Protected Interests
         Defendants have failed to produce any contract or documentation between Smith-

   Goodman and a foster care agency relevant to Z.K.M. Plaintiff is not a foster parent.

    Plaintiff has stood in loco parentis of Z.K.M. since birth in 2008, with legal custody standing

    established as of March 2010.




                                                    4
          Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 4 of 8



       Defendant's instant action states "Plaintiff does not have any biological relationship to

   Z.K.M. Plaintiff, Smith-Goodman stands in loco parentis to child Z.K.M., supported by the

   fact that Smith-Goodman is a named defendant in the "dependency proceedings" relating to

   Smith-Goodman's second amended complaint. The remainder of Defendant's claims refer to

   case law and due process rights for biological parents. Plaintiff asserts that she is not a foster

   parent, and the State has not been a partner from the outset in the emotional or legal ties that

   have developed between Z.K.M and plaintiff (See Fed. R. Civ. P. 56(c)(l)(A and B))


       ii. Response to: The Defendant's Are Entitled to Qualified Immunity
    Plaintiff filed a complaint pursuant to 42 U.S.C. 1983 against defendants in connection with

..dependency" proceedings with the United States District Court, Eastern Pennsylvania. The

complaint was dismissed with leave to amend.


   The Memorandum issued by the Honorable Juan R. Sanchez, United States District


   Court Eastern District of Pennsylvania, September 19, 2018, ~ ~ ·. ·.· ·      ~. , provides pro-se

plaintiff with leave to file a Second Amended Complaint. The Conclusion section of the

memorandum shows plaintiff was advised not to raise claims challenging the state court's

judgement or raise claims that are barred by immunity.


   The Second Amended Complaint was filed by Plaintiff, and reviewed by the Court prior to

the issuance of any summonses. The Court ordered that summons and complaint be served upon

Defendants.

   Defendant asserts that unless a constitutional right was "clearly established at the time of the

challenged conduct, individual state actors are protected from suits for damages. The

constitutional rights under U.S.C.A. Const. Amend 14 and U.S.C.A. Const. Amend 4 were

established at the time of the dependency proceedings. Further, it is reasonable to conclude that


                                                 5
          Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 5 of 8



Defendants were clearly aware that Plaintiff Smith-Goodman was not under contract with the

Department of Human Services, Turning Points for Children or any agency as a foster care

service provider for Z.K.M. Defendant Katlin Sullivan appeared at dependency court

proceedings. Smith-Goodman was named as a defendant on the petition submitted to the

Philadelphia Common Pleas Dependency Court as were the biological parents. Smith-Goodman

was provided a court-appointed attorney as were the biological parents. It is reasonable to

believe that Defendants were aware that Smith-Goodman was not a non-biological foster parent

that they were merely interacting with. (See Fed. R. Civ. P. 56(c)(l)(A and B)


   iii. Response to: Any Conspiracy Allegations Fails To State A Claim
       Plaintiff's Second Amended Complaint lists conspiracy to child seizure relating to

Defendant Katlin Sullivan and City of Philadelphia Department of Human Services Defendant

Stephanie English on its face, as a violation to Plaintiffs constitutional rights under U.S.C.A.

Const. Amend 14 and U.S.C.A. Const. Amend 4. As Smith-Goodman is proceeding in forma

pauperis, her Amended Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the

Court to dismiss the Amended Complaint if it fails to state a claim.

       Whether a complaint fails to state a claim under§ 1915( e )(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6},

       see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court

   to determine whether the complaint contains "sufficient factual matter, accepted as true, to

   state a claim to relief that is plausible on its face." After review, Smith-Goodman was

   allowed to proceed with the second amended complaint by Order of the Honorable Juan R.

   Sanchez. Defendants were served with the complaint and summons. (See Fed. R. Civ. P.

   56(c)(l)(A and B))



                                                 6
         Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 6 of 8



III. Response to: Conclusion

      Plaintiffs "Second Amended Complaint" was subject to review, reviewed and allowed to

   proceed under § 1915( e )(2)(B)(ii) which is governed by the same standard applicable to

   Motions to Dismiss under Federal Rule of Civil Procedure 12(b)(6). Based upon the

   foregoing, Plaintiff respectfully requests that the Court deny Defendant's Motion to Dismiss

   the Plaintiffs Second Amended Complaint pursuant to Federal Rule of Civil Procedure

   12(b)(6) and Fed. R. Civ. P. 56(c)(l)(A and B)).




Dated: November 23, 2018                  Respectfully submitted,




                                            Lisa A. Smith-Goodman, Pro-Se
                                            7334 Woodbine Ave
                                            Philadelphia, PA 19151
                                            215-749-2289




                                               7
            Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 7 of 8



            IN THE UNITED STATES DISTRICT COURT OF PENNSYLVANIA
       ·,        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



LISA A. SMITH-GOODMAN
                          Plaintiff                  CMLACTION
                               v.                     NO: 18-cv-3675
CITY OF PHILADELPHIA DEPARTMENT :
OF HUMAN SERVICES, et al.
                          Defendants


                            CERTIFICATE OF SERVICE
I hereby certify that on the date below, the Plaintiffs Answer to Motion to Dismiss
Plaintiffs Second Amended Complaint was filed with the Clerk of Court, United
States District Court Eastern District of Pennsylvania. I also certify that a copy of
the Plaintiffs Answer to Motion to Dismiss has been served upon the Defendant's
by first class mail, postage prepaid as follows:



Christopher M.Gallagher, Esquire
Attorney for the Defendants
Four Penn Center, Suite 620
1600 John F. Kennedy Boulevard
Philadelphia PA 19103


Date: November 25, 2018
                                                              J.jul/J-
                                                          y suomitted:
                                                   a A. Smith-Goodman, Pro-Se
                                               7334 Woodbine Avenue
                                               Philadelphia, PA 19151
                                               215-749-2289


                                           8
          Case 2:18-cv-03675-JS Document 17 Filed 11/26/18 Page 8 of 8



          IN THE UNITED STATES DISTRICT COURT OF PENNSYLVANIA
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LISA A. SMITH-GOODMAN
                             Plaintiff                    CIVIL ACTION
                                 v.                       NO: 18-cv-3675
CITY OF PIDLADELPHIA DEPARTMENT :
OF HUMAN SERVICES, et al.
                             Defendants




                                           ORDER


       AND NOW, this _ _ _ _ day of _ _ _ _ __, 2018, upon consideration of
The Motion to Dismiss of Defendants Turning Points for Children and Katlin Sullivan, it is
HEREBY ORDERED that this Motion is DENIED.




                                                           BY THE COURT:
